 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Rogers Mfg. Co.andInternationalnet backpay the amount set forth in the attachedChemical Workers Union,AFL-CIO. CaseTrial Examiner's Supplemental Decision.8-CA-3767.May 2,1967SUPPLEMENTAL DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERS BROWNAND JENKINS'155 NLRB 117.2After the Board fileda petition seeking enforcement of itsOrder, Respondentconsentedto the entry of a decreeenforcingthe Board's OrderSWe deny the Respondent'srequestfor oralargument,because the record, the exceptions, and the brief adequatelypresent the issuesand the positions of the partiesSUPPLEMENTAL TRIAL EXAMINER'S DECISIONOnOctober 11, 1965, theNationalLaborRelations Board issued its Decision and Order in theabove-entitled case,' finding,inter alia,that theRespondent had discriminated against employeeSarah LaRue in violation of 8(a)(3) of the NationalLabor Relations Act, as amended, and directing theRespondent to offer this employee immediate andfull reinstatement and to make her whole for any lossof pay caused by its discrimination against her.Thereafter, on June 2, 1966, the Board's Order wasenforced by the United States Court of Appeals forthe Sixth Circuit.2On September 30, 1966, the Regional Director forRegion 8 issued and served on the parties a backpayspecification and notice of hearing, and Respondentfiledan answer to the backpay specification.Pursuant to notice, a hearing was held before TrialExaminer Thomas A. Ricci on November 29, 1966,forthepurpose of determining Respondent'sbackpay obligation to LaRue, who had beenreinstated by that time.On January 11, 1967, the Trial Examiner issuedthe attached Supplemental Decision, in which hefound LaRue to be entitled to backpay in the amountspecified.Thereafter,theRespondentfiledexceptions to the Trial Examiner's SupplementalDecision, together with a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings made by theTrial Examiner at the supplemental hearing andfinds no prejudicial error was committed. The BoardhasconsideredtheSupplementalDecision,Respondent's exceptions 3 and brief, and theentire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDEROn the basis of the entire record in this case, theNational Labor Relations Board hereby orders thattheRespondent,TheRogersManufacturingCompany,Akron,Ohio, its officers, agents,successors, and assigns, shall pay to Sarah LaRue asTHOMAS A. Ricci, Trial Examiner: On October 11,1965, the National Labor Relations Board issued itsDecision and Order in this case in which, among otherthings, it ordered The Rogers Mfg. Co., herein called theRespondent, to offer reinstatement to Sarah LaRue and tomake her whole for any loss of earnings she may havesufferedby reason of the Respondent'sillegaldiscriminationagainsther for the period startingFebruary 2, 1965, and ending with proper reinstatement.'Following a petition by the Board for enforcement of itsOrder in the United States Court of Appeals for the SixthCircuit, the Respondent consented to the entry of a decreeenforcing the Order in full; the court decision was enteredon June 2, 1966.Pursuant to Section 102.52,etseq., of the Board's Rulesand Regulations, Series 8, as amended, the RegionalDirector for Region 8 issued a backpay specification andnotice of hearing and caused it to be served on theRespondent. The Respondent filed an answer to thespecifications, in which it admitted the truth of certainspecifications, denied others, and affirmatively statedgrounds assertedly sufficient to relieve it of the financialliability claimed in the specifications.Pursuant to notice a hearing upon the specifications washeld before me in Akron, Ohio, on November 29, 1966, inwhich the Respondent, the Charging Party, and theGeneral Counsel on behalf of the Regional Directorparticipated. All parties were afforded full opportunity toexamine and to cross-examine witnesses and to introduceevidence pertinent to the issues. A brief was filed after theclose of the hearing by the General Counsel.Upon the entire record and from my observation of thewitnesses,Imake the following:FINDINGSOF FACT2Sarah La Rue was unlawfully discharged on February 2,1965; at that time she was working as a punch pressoperator on the first shift at a rate of $1.95 per hour. TheCompany recalled her to work on December 16, 1965, atloading and unloading a brazingfurnace on the third shift,at a rate of $1.87 per hour. She continued on this job untilApril 7, 1966, when she begana leaveoT absence becauseof illness. She had not yet returned to work at the time of'The Rogers MfgCo , 155 NLRB 1172On December 14, 1966, all parties stipulated, and jointlymoved, that the Informational Booklet and Reporting Record,issuedby the State of Ohio Bureau of UnemploymentCompensation, and used by Sarah LaRue during the periodbetween her discharge and reinstatement, be received inevidence The motion is granted and both the signedstipulationand the booklet are received in evidence, marked G C. Exh 3-Aand 3-B.164 NLRB No. 46 ROGERS MFG. CO.285hearing.The backpay period, as set out in thespecifications, is therefore February 4, 1965 (apparentlythe first workday after her discharge), to April 7, 1966.The principal issue raised by the Respondent in defenseagainst the specifications is whether,as itasserts, thebackpay period should not instead be cut off at April 6,1965, when the Union called a strike at the plant. Therewas picketing of the premises for the next 3 months; it wasthen discontinued permanently. LaRue picketed forunspecified periods, every other day; she also continued,after the discharge, to sit with the union committee inbargaining negotiations which went on after the strikestarted. She was also a trustee of the Union throughoutthis time.The Respondent argues that by joining the pickets fromtime to time, and by participatingin unionaffairs asnegotiator and officer, LaRue precluded herself fromworking for this Company, and is therefore not entitled tobackpay after April 6. The theory here seems to be thathad she not been discharged, she would have had a job; ifshe had had a choice in the matter she would havevoluntarily left work to join the strike; and finally, althoughshe had beensentaway by the Company in February, shewould not have crossed the picket line if the Company hadrecalled her during the strike. From all this, according tothe Respondent, it follows that LaRue must be consideredas one who chose not to work from April 6 and thereafter,instead of as an employee who was not wanted at the plant.The fatal weakness in this reasoning is the fact that allLaRue knew of her status as a worker in the RespondentCompany is that the Respondent had sent her awayunequivocally, and that the Company never said to her,before December 16, 1965, that she could return to work ifshe wished. The Board has considered and rejected thissame argument in earlier cases, and I find it equallyunpersuasive here.3 LaRue's activities as union officerand in contract negotiations, both before and after herdischarge, are irrelevant to the issue here.As a punch press operator on the first shift at the time ofher discharge LaRue was paid $1.95 per hour. This rateheld on that job until April 6, 1965, when all classificationsof employees in the plant received a 7-cent-per-hour raise.Six punch press operators worked on the first shiftduring the full backpay period, April through December1965, all junior to Sarah LaRue in service with theCompany.One of these, Angie Locicero, workedthroughout the period; the other five were hired in mid-April and their first full week of employment was April 25.Rose Bye, one of this group, lost 7 consecutive full weeksbetween October and December 5 because of illness. TheCompany's records show that the average number of hoursof work performed by these six in the course of theircontinuousemploymentthroughout1965is43.Accordingly, the General Counsel on behalf of theRegional Director claims gross backpay for Sarah LaRueon the basis of 43 hours of work weekly that she wouldhave performed had she not been discharged.The Respondent does not takeissuewith thisassertionthat a normal, average employee occupied as a punchpress operator on the first shift throughout the year 1965would have worked an average of 43 hours weekly.' Itdisputes the assertion with respect to LaRue on twogrounds, the first being the disqualification allegedlyflowing from the fact she picketed the plant after herdischarge. That matter has been disposed of above. Thesecond ground for contending that LaRue would haveperformed less work is the claim that she would have beenabsent a great deal. The only evidence to prove thisassertion is the testimony of Donald DeHaven, the plantmanager:Q. (By Mr. Rector) Now, let us say, during the last2 or 3 years, that Mrs. LaRue was there, that is priorto 1965, was there anyone in the employ of thatcompany during that time that you could actually,with any reason at all, compare their absenteeism tothat of Sarah LaRue?A.No, sir.Q. Is it your testimony that she is the worst youever had?A. Yes, sir.I do not deem such conclusionary expression of opinion,offered inmonosyllabic response to purely leadingquestions, of sufficiently probative value to offset thenormal presumption that LaRue, who had for 16 yearsbeen an acceptable employee, would have worked as anormal employee throughout her backpay period. Neitherthe extent of her absentee record, its nature, or anypossible explanation were offered in evidence. In his brief,the General Counsel correctlystatesthe applicable rule oflaw. "When an employer's unlawful discrimination makesit impossible to determine whether a discharged employeewouldhaveearnedbackpay in the absence ofdiscrimination, the uncertainty should be resolved againsttheemployer." SeeMastroPlasticsCorporation v.N.L.R.B.,354 F.2d 170 (C.A. 2).LaRue also said at the hearing, on questioning byRespondent's representative, that she had been sick for anunspecified time in May, a "couple of days" in June, andperhaps a week and a half in October. There is nothing toshow whether this illness occurred on workdays orweekends, what the nature of the illness was, or whether itwould have incapacitated the discriminatee so as to makeher unavailable for work. In these circumstances, again,the Respondent has failedin itsburden of proving thatLaRue was unavailable for work for even those briefperiods.LaRue's gross backpay is therefore calculated asfollows for the period February 4, 1965, to December 16,1965:Period EndingComputed Average Hrs.2-717.22-14432-21432-28433-7433-14433-21433-28434-48.64-434.4SEast Texas SteelCastingsCompany,Inc , 116 NLRB 1336' In his specifications served on the Respondent the RegionalDirector stated that "La Rue would have worked 40 hours perweek during the period February 4, 1965, to December 16, 1965 "It seems that this document was prepared before examination ofthe company records, which were placed in evidence, by agreed.upon excerpts, as set out above As the uncontrovertible recordsthus showthe exactfigure to be 43 hours per week, the GeneralCounsel moved, in his brief filed after the close ofthe hearing, toconform the specifications to such proof The motion is herebygranted. 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDPeriod EndingComputed Average Hrs.4-11434-18434-25435-2435-9435-16435-23435-30436-6436-13436-20436-27437-4437-11437-18437-25438-1438-8438-15438-22438-29439-5439-12439-19439-264310-34310-104310-174310-244310-314311-74311-144311-214311-284312-54312-124312-1925.8TOTAL-1,935.0For the period up to and including 8.6 hours the week ofApril 4(326.8 hours), at the rate of $1.95 per hour, theamount is$637.26. For theremaining period(1,608.2hours),at the rate of $2.02 per hour,the amount is$3,248.56.When LaRue was recalled to work on December 16,1965, she was given work on the third shift loading andunloading a brazing furnace at the rate of$1.87 per hour.Her pay was later raised,retroactively,to $1.95 per hour,and she continued at this rate until she went on sick leaveon April 7, 1966.In this period-December 16, 1965, toApril 7, 1966-she worked 497 hours;as her rate wouldhave been $2.02 per hour had she been fully reinstated,she was underpaid$34.79 for such time at work, anamount which is due her now.A final amount due LaRue is the cash vacation paymentshe would have received during 1965 measured againstwork performed and money earned during 1964.As statedin the specifications,and as conceded by the Respondentat the hearing, in her case the sum would have been$204.78,which is now due.There is no evidence of any willful refusal to accept orseek work;indeed the record shows LaRue regularlyregistered for work at the State of Ohio Bureau ofUnemployment Compensation,and sought work at anumber of places during the backpay period.Oncross-examinationbytheRespondent'srepresentative, LaRue stated that on occasion she gavehome permanents to friends and sometimes performedhome work for her sister and a friend.For all of this workshe said she received a total of about $40 in payment.Accordingly I shall deduct such interim earnings from herbackpay award.LaRue also received about $100 from the Union duringthe backpay period. She testified,without contradiction,that she was not obligated to perform picketing duties toreceive this money, that"itwas just to help anybody thatneeded any extra money,"and that it was paid to her evenwhile she was not picketing.In the circumstances, there isno reason to charge this benefit received from the Unionfrom her backpay award.-5Concluding FindingsUpon the basis of the foregoing, and upon the record asa whole, I find that Sarah LaRue is entitled to backpay asfollows:Gross Backpay DueComplete layoff period$3,885.82Underpayment Dec. 16 toApr. 734.79Vacation payment204.78Total$4,125.39Interim earnings40.00Net Amount Due$4,085.39RECOMMENDED ORDERIt is hereby recommended that the Board adopt thesefindings and conclusions.5Standard Prtnteng Company of Canton,151 NLRB 963, 967